                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


HENRY F. HEWES,                               )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       1:19-cv-09158-LJL
                                              )
ALBAMA SECRETARY OF STATE,                    )
et al.,                                       )
                                              )
       Defendants.            .               )


  DEFENDANT MAINE STATE DEPARTMENT’S MOTION TO JOIN AND ADOPT
                DEFENDANTS’ MOTION TO DISMISS

       Defendant Maine State Department hereby moves this Honorable Court to permit it to join

Defendants’ Joint Motion to Dismiss (Dkt. No. 54). In support of this Motion, the Maine State

Department respectfully states the following:

       1. On December 19, 2019, those Defendants who had entered an appearance filed a Joint

           Motion to Dismiss (Dkt. No. 54).

       2. On January 22, 2020, Plaintiff filed an Amended Complaint (Dkt. No. 59), which was

           served on the Maine State Department on January 23 (see Dkt. No. 60).

       3. Pursuant to this Court’s December 20, 2019 Order (Dkt. No. 57), the Defendants who

           filed the Joint Motion to Dismiss renewed that Motion by letter dated February 8, 2020

           (Dkt. No. 61).

       4. The Joint Motion to Dismiss contains the same arguments that the Maine State

           Department would raise to support the dismissal of Plaintiff’s claims against it.




                                                  1
        5. Accordingly, in the interest of judicial economy, the Maine State Department seeks to

            join Defendants’ Joint Motion to Dismiss and adopt the arguments raised therein rather

            than submit a separate motion.

        WHEREFORE, for the foregoing reasons, Defendant Maine State Department requests that

 the Court permit it to join and adopt Defendants’ Joint Motion to Dismiss (Dkt. No. 54).



                                                     Respectfully submitted,


 Dated: Augusta, ME
        February 10, 2020                            /s/ Jason Anton___
                                                     Jason Anton
                                                     Assistant Attorney General
                                                     Jason.Anton@maine.gov

                                                     Office of the Attorney General
                                                     Six State House Station
                                                     Augusta, ME 04333
                                                     207-626-8800



3/10/2020




                                                2
                                    Certificate of Service

       The undersigned hereby certifies that he electronically filed the above document with the
Clerk of Court using the CM/ECF system, which will serve a copy on all counsel of record.

      The undersigned further certifies that on February 10, 2020, he caused a copy of the above
document to be mailed by the U.S. Postal Service to the following non-CM/ECF participant:

                                       Henry F. Hewes
                                     515 Madison Avenue
                                          Suite 22B
                                     New York, NY 10022



Dated: February 10, 2020                           /s/ Jason Anton
                                                   Jason Anton
                                                   Assistant Attorney General




                                               3
